DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to communications filed 1/4/22.  Claims 1-25 were pending the previous action.  Claims 1-9, and 23-25 have been withdrawn (see below: Election/Restrictions) Accordingly, claims 10-22 have been examined and are pending.  

Election/Restrictions
Claims 1-9, and 23-25 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/4/22

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by BARTFAI-WALCOTT (WO 2018/144060 A1)
Re: Claim 10  BARTFAI-WALCOTT   teaches an apparatus for multi-access edge computing (MEC), comprising: a communication interface to interface with a user agent and a plurality of service providers, (BARTFAI-WALCOTT : [0056] “one or more servers may operate as an intermediate network node to support a local edge cloud”) including a plurality of edge computing devices (BARTFAI-WALCOTT : [0054] devices that host “micro-services” [0066] ref FIG2 devices “operating at the edge of the cloud”)
wherein to interface with the user agent includes to receive, from the user agent, a request for service that includes a workload, and   to receive a service level agreement (SLA) or an acceptance of a SLA for distributive servicing of the workload by one or more of the plurality of service providers including one or more of the plurality of edge computing devices; (BARTFAI-WALCOTT :[0152] Fig. 13 “orchestration and management of relationships in service-level agreements … a customer 1302 makes a service request and defines the SLA/QoS parameters at block 1304) 
a service allocation module operated by the one or more computer processors to: translate the workload into a set of functions or tasks; (BARTFAI-WALCOTT : [0130] A workload orchestration layer 704 may decompose the requested application, or service, and define the applications, workflows, and key performance indicators (KPIs) against the SLA/QoS parameters and service capacity metrics to meet the request. The workload orchestration layer 704 may provide a software defined infrastructure that includes, for example, virtual computing resources, virtual networking resources, virtual storage resources, and virtual facilities)
and schedule servicing of the functions or tasks with the one or more service providers, including the one or more edge computing devices, in accordance with the SLA. ( BARTFAI-WALCOTT :  [0135] The service delivery and assurance layer 804 may include workload scheduling and provisioning functions 828A to 828C to determine the placement or activation .. of workloads, such as micro-services. Reputation services 830A to 830C may track the operations of the workloads on particular physical systems, or facilities 832A to 832C, to determine if the workloads are being executed in a manner consistent with SLA/QoS metrics)
Re:  Claim 11 BARTFAI-WALCOTT  teaches wherein the service allocation module is [configured] to create an execution plan to manage the one or more service providers for servicing the functions or tasks of the workload. (BARTFAI-WALCOTT : [0160] FIG 14 “The workload management function 1408 may also run workload modeling agents, if available, to model the service run on the infrastructure”)
Re: Claim 12 BARTFAI-WALCOTT  teaches the apparatus of claim 11 further comprising an execution management module operated by the one or more computer processors to, based on the execution plan, manage the one or more service providers for servicing the functions or tasks of the workload. (BARTFAI-WALCOTT : [0108]  “…  the service provider may manage services 414B requested by the customer according to a contractual agreement. Further, the service provider may obtain negotiated services 414C, in which the provider negotiates with other providers for delivery of services requested by the customer. Data center capability, service level agreements (SLA), and quality of service (QoS) parameters may be accounted for in the negotiated services 414C.)
Re: Claim 13 BARTFAI-WALCOTT  teaches the apparatus of claim 12 wherein the execution plan includes a security plan, and the execution management module is to manage the one or more service providers for servicing the functions or tasks of the workload accord to the security plan. (BARTFAI-WALCOTT : [0156] FIG 13 If the workflow placement is successful, as determined at block 1338, at block 1340, a data center service and capacity analysis may be performed to obtain metrics for the operations as the workload is being performed. The data center service and capacity analysis may access a data center service capacity view as shown in block 1 342. The data center service capacity view may be provided by capability analysis blocks including an environmental capability as shown at block 1344 and a work capability is shown at block 1346. The capability blocks 1344 and 1346 may determine characteristic such as regulatory compliance, indemnification, fulfillment (such as of SLA/QoS metrics), security policies, and availability, among many others) 
Re: Claim 14 BARTFAI-WALCOTT  teaches The apparatus of claim 12, wherein the execution management module is to record at least data related to the one or more service providers for servicing the functions or tasks of the workload. (BARTFAI-WALCOTT : [0135] Reputation services 830A to 830C may track the operations of the workloads on particular physical systems, or facilities 832A to 832C, to determine if the workloads are being executed in a manner consistent with SLA/QoS metrics
Re: Claim 15 BARTFAI-WALCOTT  teaches the apparatus of claim 12, further comprising: a telemetry module to collect telemetry and statistics data produced one or more service providers for servicing the functions or tasks of the workload, to be used for validating the SLA has been fulfilled. (BARTFAI-WALCOTT : [0129] ref Fig. 7 The data center federation system 700 may include a service orchestration layer 702 that defines the business service request and the SLA/QoS parameters. The service orchestration layer 702 may manage the service request, and adhere to the SLA/QoS parameters per agreements with software providers. The service orchestration layer 702 may include … templates for services. Metrics for the services may be defined by the SLA/QoS parameters … Sensing functions may work with other layers to obtain telemetry data to determine if the metrics are being met.)
Re: claim 16 BARTFAI-WALCOTT  teaches the apparatus of claim 10, wherein to receive an SLA or an acceptance of the SLA comprises to receive an acceptance of the SLA subsequent to the receipt of the request, the SLA being proposed to the user agent in response to the receipt of the request after the translation of the workload into the functions or tasks, and to schedule being performed in response to the receipt of the acceptance of the SLA.
Re: Claim 17 BARTFAI-WALCOTT  teaches the apparatus of claim 10, wherein the edge computing devices comprises an edge server dispose[d] at an edge of a network.( BARTFAI-WALCOTT : [0054] devices that host “micro-services” [0066] ref FIG2 devices “operating at the edge of the cloud”)
Re: Claim 18  BARTFAI-WALCOTT  teaches An apparatus for multi-access edge computing (MEC), comprising: one or more computer processors; and a service provision manager operated by the one or more processors to: 
manage a set of workers disposed at edges of a network, wherein a worker of the set of workers is equipped to service at least a function or a task of a workload of a user agent of a multi-access edge computing service, the function or task being among a set of functions or tasks of the workload included in a service level agreement (SLA) formed for the user agent via a decentralized contracting system; 
register the workers with the decentralized contracting system, wherein each registration includes capabilities of the corresponding worker; (BARTFAI-WALCOTT : [0051] The manager or owner of the resource domain may ensure adherence to contractual service delivery, such as service-level agreements (SLAs), using DSF for orderly resource discovery, registration and certification, object management and micro-service placement.
and submit one or more bids to service the function or task of the workload, wherein a bid of the one or more bids for the function or task of the workload includes service performance indicators ( BARTFAI-WALCOTT : [0108] For example, the service provider may manage services 414B requested by the customer according to a contractual agreement. Further, the service provider may obtain negotiated services 414C, in which the provider negotiates with other providers for delivery of services requested by the customer. Data center capability, service level agreements (SLA), and quality of service (QoS) parameters may be accounted for in the negotiated services 414C.)
Re: Claim 19  BARTFAI-WALCOTT  teaches the apparatus of claim 18  wherein the SLA includes resources to perform the workload, performance parameters for the workload, quality of service (QoS) for the workload (BARTFAI-WALCOTT : [0133]  FIG 8,  In the service manager layer 802 a service management function 810 may track the QoS for the services provided to determine if they are meeting the SLAs) 
Re: Claim 20 BARTFAI-WALCOTT  teaches wherein the service provision manager is to
manage the set of workers to perform the function or task of the workload according to an execution plan determined by an orchestrator orchestrated the formation of the SLA (BARTFAI-WALCOTT : [0108]  “…  the service provider may manage services 414B requested by the customer according to a contractual agreement. Further, the service provider may obtain negotiated services 414C, in which the provider negotiates with other providers for delivery of services requested by the customer. Data center capability, service level agreements (SLA), and quality of service (QoS) parameters may be accounted for in the negotiated services 414C.)
Re: Claim 21 BARTFAI-WALCOTT  teaches The apparatus of claim 20, wherein execution plan includes a security plan, and the service provision manager is to manage the set of workers to perform the function or task of the workload according to the security plan.
Re: Claim 22 BARTFAI-WALCOTT  teaches the apparatus of claim 18, wherein the service provision manger is further operated to collect telemetry and statistics data produced by the set of workers servicing the function or task of the workload. (BARTFAI-WALCOTT : [0135] FIG 8, The service delivery and assurance layer 804 may include workload scheduling and provisioning functions 828A to 828C to determine the placement or activation … of workloads, such as micro-services. Reputation services 830A to 830C may track the operations of the workloads on particular physical systems, or facilities 832A to 832C, to determine if the workloads are being executed in a manner consistent with SLA/QoS metrics. The reputation services 830A to 830C may also provide telemetry of the metric measurements to the service management layer 802, for example, for tracking by the service management function 810.)


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure re: Multi-Access Edge Computing 
Sun et al (US 2020/0374974 A1)( Abstract: An orchestration device may receive a request to register available multi-access edge computing (MEC) resources to be shared with a network operator… available MEC resources may be provided by a provider operating a MEC host located in an edge region of a radio access network (RAN) associated with the network operator. The orchestration device may receive information related to a requested MEC session to support an application workload for a user equipment in communication with a base station located in the edge region of the RAN and assign at least a portion of the application workload to the MEC host based on a profile for the MEC host and a service level agreement specifying one or more performance requirements associated with the application workload. Accordingly, the orchestration device may cause the portion of the application workload to be transmitted to the MEC host.  [0013] –[0016] FIGs 1A-1D “…the MEC orchestration platform may include a system-level management component that may maintain an overall view of the MEC system (e.g., including the MEC hosts that are deployed in the MEC system, the MEC resources that are available in the MEC system, a topology of the MEC system, and/or the like) and one or more host-level management components that are configured to manage MEC functionality associated with a particular MEC host and one or more application workloads that are executing on the particular MEC host..; [0063]-[0070] FIG 5;  
Young et al US 20170034643 A1 (Abstract: Technologies for performing an automated application exchange negotiation in an operator network include an endpoint device, a mobile edge computing device, a core computing device, an application provider computing device, and a network operator computing device. The mobile edge computing device is configured to receive a request to access an application and/or service stored at the mobile edge computing device and/or the application provider computing device. The mobile edge computing device is further configured to initiate the automated application exchange negotiation between the application provider computing device and the network operator computing device to determine one or more terms of the negotiation, including one or more terms of a service level agreement (SLA).[0019] “…a user of the endpoint device 102 requests an application (e.g., an internet of things (IoT) application, an enterprise application, a cloud-based application, a mobile device application, etc.) to be accessed by the endpoint device 102 ….  While requesting an application is described herein, it should be appreciated that, in other embodiments, additional and/or alternative requests may be made, such as a request for a service (e.g., an internet of things (IoT) related service, an enterprise service, a cloud-based service, a network packet processing service, etc.).[0023] Upon having received the updated quote, the application provider computing device 114 may then either accept or reject the proposed changes to the quote. If the application provider computing device 114 accepts the changes (i.g., the terms of the SLA have been successfully negotiated), the application provider computing device 114 can send the application to the endpoint device 102; otherwise, the application provider computing device 114 may initiate a change to the updated quote and transmit the revised quote to the network operator computing device 116 in a cycle that may continue for a number of iterations 
Senarath et al US 20190052579 A1 [0014] FIG. 4 is a block diagram illustrating an example ETSI NFV MANO compliant management and orchestration service;  [0038] Mobile-edge Computing allows cloud application services to be hosted alongside virtualized mobile network elements in data centers that are used for supporting the processing requirements of the Cloud-Radio Access Network (C-RAN). For example, eNodeB or gNB nodes may be virtualized as applications 214 executing in a VM 216. Network Information Services (NIS) 222 may provide applications 214 with low-level network information. For example, the information provided by MS 222 may be used by an application 214 to calculate and present high-level and meaningful data such as: cell-ID, location of the subscriber, cell load and throughput guidance.  [0048] The European Telecommunications Standards Institute (ETSI) has developed a set of standards for Network Function Virtualization (NFV) MANagement and Orchestration (MANO). As illustrated in FIG. 4, the NFV-MANO system allows for the management of NFV instantiation and modification. As illustrated, there can be interfaces to existing systems such as the OSS/BSS. In network architecture 430, an NFV-MANO system 432 includes an orchestrator 434 which can access libraries 436 such as Network Service catalog 438, VNF Catalog 440, VNF Instances repository 442 and NFVI resources repository 444. The NS Catalog 438 may include templates which can be used as the basis for supporting network services. VNF catalog 440 may contain templates for the instantiation of different classes of VNFs. A particular VNF, after being instantiated, may be referred to as a VNF instance, and its attributes may be stored in VNF instances repository 442. NFVI resources 444 may be used to track the availability of resources, including both virtual resources and the physical infrastructure upon which they are instantiated. The NFVO 434 can be connected to a number of VNF Managers 446 through an OR-VNFM interface, and to a Virtualized Infrastructure Manager (VIM) 448 through a OR-VI interface. The VNFM 446 and VIM 448 can be connected to each other through a Vi-VNFM interface.  [0052] ETSI GS NFV-MAN 001: “Management and Orchestration v1.1.1” (December 2014) and 3GPP Technical Reference (TR) 28.801 describe the concept of a Lifecycle of a Network Slice Instance (NSI). As may be seen in FIG. 5, the NSI lifecycle 500 generally proceeds through stages of: Preparation 502, Provisioning or Creation 504, Runtime 506 and Decommissioning 508. Preparation 502 typically includes NSI design 510 and pre-provisioning 512 functions, which may utilize one or more Network Slice Templates (NSTs). The Provisioning stage 504 may include functions for Instantiation of the NSI and Configuration of network resources (at 514) to support the NSI. This operation typically includes allocating physical (or virtualized) network resources to the NSI. Following completion of the Instantiation and Configuration operation 514, the NSI is established, and may handle traffic of one or more Communication Service Instances (CSIs). Activation of the NSI (at 516) may therefore involve forwarding traffic to the NSI (or to functions instantiated within the NSI), and transitioning the system to the Run-Time 506 stage of operation, during which traffic supervision and reporting functions may be performed. During run-time 506, parameters defining the NSI may be modified, for example in response to service updates affecting one or more CSI associated with the NSI or to increase or reduce the allocation of resources to the NSI.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SHAW whose telephone number is (571)270-5643. The examiner can normally be reached Mon. – Fri  12pm-5pm
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT A SHAW/Examiner, Art Unit 2455

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455